Citation Nr: 0946558	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  94-49 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed allergies.

2.  Entitlement to service connection for claimed headaches.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
December 1964.  

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 rating 
decision of the RO in Hartford, Connecticut that determined 
new and material evidence had not been submitted to reopen 
the Veteran's previously denied claims of service connection 
for allergies and headaches.  

In August 1998, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  

Jurisdiction over the case has since been transferred to the 
RO in Winston-Salem, North Carolina.  

In a January 1999 decision, the Board determined that new and 
material evidence had been submitted to reopen the claims, 
and the case was remanded to the RO for further development 
of the record.  

A September 2001 Board decision denied service connection for 
claimed allergies and for claimed headaches.  The Veteran 
appealed this denial to the United States Court of Appeals 
for Veterans Claims (Court).  

An Appellant Brief was submitted to the Court in September 
2002; an Appellee's Brief was submitted in November 2002; and 
an Appellant's Reply Brief was submitted later in November 
2002.  

The September 2001 Board decision was vacated and remanded to 
the Board by a single-judge Order of the Court in March 2003.  
The Secretary appealed the March 2003 Court Order to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  

In May 2004, the Federal Circuit granted the Secretary's 
motion to vacate the Court's March 2003 decision and remand 
for further proceedings consistent with Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

In a July 2004 Court Order, the Secretary's motion to stay 
proceedings was denied and the September 2001 Board decision 
was vacated and remanded to the Board for readjudication.  

This case was most recently remanded in September 2008 for 
further development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Board regrets remanding this case an additional time; 
however, such is necessary for proper evidentiary development 
of the Veteran's claims.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  

In the September 2002 Appellant's Brief and November 2002 
Reply Brief, counsel representing the Veteran at the Court 
argued that the RO did not fully comply with the Board's 
January 1999 remand instructions, which directed the RO to 
afford the Veteran a VA examination to determine the nature 
and likely etiology of any of the claimed headaches and 
allergies.  The remand instructed that: 

The claims folder should be made 
available to the examiner for review.  
Detailed clinical findings should be 
reported by the examiner.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to whether the 
veteran has current headache or allergy 
disability due to disease or injury which 
was incurred in or aggravated by service 
[Emphasis added].  

Although two VA examinations were completed in March 2000 in 
response to the Board's remand, the reports of such 
examinations are unclear as to whether the examiners 
reviewed the Veteran's claims file as requested.  The VA 
respiratory examiner indicated that the "[r]emand was 
reviewed."  No reference to the Veteran's claims file was 
made.  

In rendering his opinion, the VA examiner noted that the 
Veteran "did report an episode of swelling in service about 
the face," but this notation mirrors the Veteran's reported 
history section of the examination and does not confirm 
review of the claims file.  

The VA neurological examiner indicates that "old records 
were reviewed," but then only details evidence dating from 
1993.  Additionally it is unclear from that examination 
report whether the Veteran has a current headache disability 
related to service- the diagnosis was "frontal headaches 
without neurological signs for approximately six months, 36 
years ago; similar pains have recurred two to three times a 
week for approximately six years.  He is neurologically 
negative today except for mild difficulty interpreting 
traced figures." 

Therefore, because the March 2000 VA examination reports do 
not indicate review of the claims folder as requested, and 
the neurological examination report does not clearly address 
the nature and likely etiology of any of the claimed 
headaches, additional examinations are needed.  See Stegall, 
supra.  

Additionally, the March 2003 and July 2004 Court Orders 
indicated that VA failed to comply with the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA).  The Board 
remanded the claims in September 2008 to provide VCAA 
notification, to include notification in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

In Dingess/Hartman, the Court observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Though the Appeals Management Center (AMC) sent the Veteran a 
VCAA notice letter in October 2008, such only provided 
notification as to effective date requirements delineated in 
Dingess/Hartman.  The Veteran has not received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to the disability rating element of the claim, element (4).  

Accordingly, the Veteran should also be provided with 
complete Dingess/Hartman notice in compliance with the 
September 2008 remand instructions.  See Stegall, supra.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
notice letter meeting the requirements of 
Dingess/Hartman, and should specifically 
describe how VA determines the 
appropriate disability rating to be 
assigned when a claim is granted.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of any headaches and 
allergies.  All necessary special studies 
or tests should be accomplished.  

It is imperative that the examiner review 
the evidence in the claims file, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

Following examination of the Veteran, the 
examiner should specifically offer an 
opinion as to the following:  

(a).  Is it is at least as likely as not 
(50 percent probability or more) that the 
Veteran has a current headache disorder 
that had its clinical onset during his 
military service?  

(b).  Is it is at least as likely as not 
(50 percent probability or more) that the 
Veteran has a current allergy disorder 
that had its clinical onset during his 
military service?  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.  

3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to 
the Veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


